VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

Fax 203-791-9264

203-800-8000 «

 

 

Case 7:19-cv-09749 Document1 Filed 10/22/19. Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

weenenne eee eee == X
JOHN WINCH, COMPLAINT
Plaintiff, Civil Action No.:
-against-
Jury trial requested
KENNETH WINCH,
Defendant,
eter tet een ene X

JOHN WINCH, by and through his attorneys, VENTURA LAW, respectfully

alleges upon information and belief as follows:
JURISDICTION AND VENUE

1. Plaintiff, JOHN WINCH, is domiciled in and is a citizen of the state of
Connecticut, residing at 20 Yale Drive, New Fairfield, Connecticut.

2. Defendant, KENNETH WINCH, is domiciled in and is a citizen of the
state of New York, residing at 26 Fairville Road, Patterson, New York 12563.

3s The plaintiff, JOHN WINCH, has been damaged in a sum in excess of

seventy-five thousand dollars ($75,000.00).

4. Jurisdiction exists against defendants pursuant to 28 U.S.C §1332.

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

Fax 203-791-9264

203-800-8000 «

 

 

Case 7:19-cv-09749 Document 1 Filed 10/22/19 Page 2 of 4

5. Venue is proper pursuant to 28 U.S.C. §1391 in that it is founded on
complete diversity of citizenship and the matter is being filed in the district where

the defendant resides.

6. This case should be designated for assignment to White Plains in that

defendant resides in Putnam County.

AS AND FOR THE FIRST CAUSE OF ACTION
Fs On December 2, 2017, at approximately 9:34 pm, the defendant,
KENNETH WINCH, was a guest of his his brother, the plaintiff JOHN WINCH, at
his home at 20 Yale Drive, New Fairfield, Connecticut, when guest Vincentella Algiere
began to argue with other guests and she and the defendant, KENNETH WINCH,

were asked to leave.

8. At the same time and place, the defendant, KENNETH WINCH, and

Vincentella Algiere exited the front door.

9. At the same time and place, the defendant, KENNETH WINCH, re-
entered the home and knocked the plaintiff, JOHN WINCH, off-balance, causing the

plaintiff, JOHN WINCH, to violently fall over the couch.

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

* Fax 203-791-9264

203-800-8000

 

 

Case 7:19-cv-09749 Document1 Filed 10/22/19 Page 3 of 4

10. The defendant, KENNETH WINCH, was negligent in that he
consumed alcohol in such quantity as to cause him to lose control of his actions and
his body, thereby resulting in harm to the plaintiff, JOHN WINCH.

11. | The aforesaid injuries sustained by the plaintiff, JOHN WINCH, were
caused by the negligence of the defendant, KENNETH WINCH, without any fault or
negligence on the part of the plaintiff contributing thereto.

12. Asa result of the foregoing, the plaintiff, JOHN WINCH, was caused
to and did sustain severe and serious, lasting, and permanent personal injuries to his
person as well as severe shock to his nervous system and was required to seek and
obtain medical care and attention in an effort to cure and/or alleviate the same and,

upon information and belief, will be compelled to continue to do so in the future, to

his financial detriment.

 
VENTURA LAW

235 Main Street, Suite 101

¢ Danbury, CT 06810

Fax 203-791-9264

203-800-8000 «

 

 

Case 7:19-cv-09749 Document 1 Filed 10/22/19 Page 4 of 4

WHEREFORE, plaintiff respectfully demands judgment against the defendant
in excess of seventy-five thousand dollars ($75,000.00), together with the costs and

disbursements of this action, and such other and further relief as this Court deems

just and proper.

DATED: Danbury, Connecticut
October 22, 2019

The Plaintiff,
JOHN WINCH

 

y: (
Sabrina A> Victor, Esq. (SV9829)
Ventura Law

235 Main Street

Danbury, Connecticut 06810
(203) 800-8000

TO: KENNETH WINCH
26 Fairville Road
Patterson, NY 12563

 
